USCA4 Appeal: 21-7677      Doc: 5         Filed: 10/12/2022    Pg: 1 of 2




                                             UNPUBLISHED

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT


                                               No. 21-7677


        MICHAEL RAY FORTUNA,

                             Plaintiff - Appellant,

                             v.

        ROBERT HUDGINS, Warden; DOCTOR ANDERSON, Doctor at Medical
        Services; MS. WILSON, Physicians Assistant; BREHMUR, Nurse at Medical
        Services,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:21-cv-00072-JPB-JPM)


        Submitted: September 29, 2022                                 Decided: October 12, 2022


        Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Michael Ray Fortuna, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7677      Doc: 5         Filed: 10/12/2022      Pg: 2 of 2




        PER CURIAM:

               Michael Ray Fortuna appeals the district court’s order denying his motion for

        reconsideration. We have reviewed the record and find no reversible error. Accordingly,

        we affirm for the reasons stated by the district court.         Fortuna v. Hudgins, No.

        5:21-cv-00072-JPB-JPM (N.D.W. Va. Nov. 24, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2